            Case 2:20-cv-00937-SU       Document 10       Filed 01/28/21     Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PENDLETON DIVISION




CHEYANNE KINLEY,

                Plaintiff,
       v.                                                                   No. 2:20-cv-00937-SU

RAY KLEIN, INC.,                                                          OPINION AND ORDER

                Defendant.


MOSMAN, J.,

       On November 23, 2020, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F. & R.) [ECF 8]. Judge Sullivan recommended that I grant Defendant’s

Motion to Dismiss [ECF 5] and dismiss this case with leave to amend. No objections were filed.

Upon review, I agree with Judge Sullivan and DISMISS this case without prejudice and with

leave to amend.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court


1 – OPINION AND ORDER
         Case 2:20-cv-00937-SU          Document 10       Filed 01/28/21     Page 2 of 2




is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

                                             CONCLUSION

       Upon review, I agree with Judge Sullivan’s findings and recommendation, and I ADOPT

the F. & R. [ECF 8] as my own opinion. I GRANT Defendant’s Motion to Dismiss for Failure to

State a Claim [ECF 5]. The case is DISMISSED with leave to amend. Plaintiff has until March 1,

2021, to file an amended complaint.

       IT IS SO ORDERED.

                   28 day of January, 2021.
       DATED this ____




                                                              ___________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




2 – OPINION AND ORDER
